Citation Nr: 0721579	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  06-14 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for degenerative joint 
disease of the left middle finger.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

A hearing at the RO was held in March 2007 before Kathleen K. 
Gallagher, a Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

As set forth in more detail below, a remand is required with 
respect to the issue of service connection for degenerative 
joint disease of the left middle finger.  This issue is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Bilateral hearing loss was not shown during active service or 
for many years thereafter and the most probative evidence 
indicates that the veteran's current bilateral hearing loss 
is not causally related to his active service or any incident 
therein, including exposure to acoustic trauma.  



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, 
nor may it be presumed to have been incurred in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a November 2004 letter 
issued prior to the initial decision on his claim, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim of service connection 
for hearing loss, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The letter also advised the veteran to identify any 
additional information that he felt would support his claim.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

Thereafter, in a March 2006 letter, the RO fulfilled the 
additional notification requirements imposed by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
including advising the veteran of the evidence needed to 
establish the degree of disability and an effective date for 
service-connected disabilities.  The RO then reconsidered the 
veteran's claim, as evidenced by the August 2006 Supplemental 
Statement of the Case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 377-78 (2006) (holding that VA cured any failure to 
afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).
Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service clinical records identified by the 
veteran.  There is no indication of additional available 
records relevant to his appeal.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2006).  

The veteran has also been afforded a VA medical examination 
in connection with his claim.  The report of this examination 
provides the necessary medical opinion.  While the veteran 
disagrees with the examiner's conclusions and has requested 
an additional examination, the Board finds that it is not 
necessary.  In light of the examination report previously 
obtained, the Board concludes that the record on appeal 
contain sufficient medical evidence to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary.  


Background

At his January 1969 military preinduction medical 
examination, the veteran's ears were normal.  Audiometric 
testing showed right ear pure tone thresholds of 0, 0, 0, 0, 
0, and 10 decibels at 500, 1,000, 2,000, 3,000, 4,000, and 
6,000 hertz, respectively.  Left ear pure tone thresholds 
were 0, 0, 0, 0, 0, and 25 decibels at the same tested 
frequencies, respectively.  The veteran denied a history of 
hearing loss.  

In August 1969, the veteran again underwent audiometric 
testing in connection with a medical examination performed 
prior to Officer Candidates School.  Audiometric testing 
showed right ear pure tone thresholds of 10, 10, 10, and 10 
decibels at 500, 1,000, 2,000, and 4,000 hertz, respectively.  
Left ear pure tone thresholds were 15, 10, 10, and 10 
decibels at the same tested frequencies, respectively.  The 
veteran denied a history of hearing loss.  

At his October 1971 military separation medical examination, 
the veteran's ears were normal.  Audiometric testing showed 
right and left ear pure tone thresholds of 0, 0, 0, and 0 
decibels at 500, 1,000, 2,000, and 4,000 hertz, respectively.  

In October 2004, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for hearing loss and tinnitus.  He claimed that 
his period of active service had included eight months in 
field artillery, during which he sustained significant 
acoustic trauma from Howitzer fire and exploding shells.  He 
also claimed that during basic training he was hit in the 
head by a piece of shrapnel from an exploding M-16.  He 
further claimed that it "knocked me semi-unconscious" and 
caused blood to drip from his left ear.  He indicated hat he 
was examined and told he was fine.  Nonetheless, he claimed 
that "[t]o this day I can feel blockage in his left ear."  
He stated that he now had hearing loss and tinnitus.  

In support of his claim, the veteran submitted an October 
2004 letter from a private physician who indicated that the 
veteran had complained of decreased hearing and was evaluated 
by an audiogram.  The physician noted that the veteran had 
sensorineural hearing loss, typical of noise exposure.  He 
noted that the veteran's only previous history of significant 
noise exposure was firearms in the military.  In his best 
medical opinion, therefore, he concluded that this was the 
cause of the veteran's hearing loss.  

In connection with his claim, the veteran was afforded a VA 
audiology examination in February 2005.  He reported that his 
bilateral hearing loss began approximately five to six years 
prior when his spouse began telling him to have his hearing 
checked.  He indicated that within the last two years, he 
noticed his hearing loss and could not hear leaves rustling 
when the wind blew.  He also reported constant, bilateral 
tinnitus.  He indicated that he could recall tinnitus as 
early as the 1980's, although it was probably present sooner 
but he did not realize it.  With respect to noise exposure, 
the veteran indicated that he served in the artillery during 
service, during which he fired guns and was in close 
proximity to exploding shells.  He recalled one incident in 
which he was hit with a piece of shrapnel near his left ear 
lobe.  The examiner noted that he had reviewed the veteran's 
claims folder and could find no record of this.  After his 
separation from service, the veteran indicated that he worked 
in an office environment.  He indicated that he did 
participate in a minimal amount of hunting, lawn mowing, snow 
mobiling, and snow-blowing, all without ear protection.  He 
also used power tools, but did wear ear protection.  

Audiometric testing showed right ear pure tone thresholds of 
20, 25, 45, 55 and 60 decibels at 500, 1,000, 2,000, 3,000, 
and 4,000 hertz, respectively.  Left ear pure tone thresholds 
were 20, 25, 45, 55, and 60 decibels at the same tested 
frequencies, respectively.  Speech discrimination was 94 
percent correct.   

The examiner reviewed the veteran's claims folder, including 
the results of the veteran's in-service audiograms.  He 
concluded that with his history of in-service noise exposure 
in the artillery, it was as likely as not that at least a 
portion of his tinnitus was a result of his military service.  
With respect to hearing loss, the examiner concluded that 
service connection was not warranted, as audiometric testing 
performed throughout service established normal hearing, 
bilaterally.  He noted that the veteran's hearing was normal 
at the time of his separation from service.  

In a February 2006 letter, the veteran claimed that he had 
noticed hearing loss since he was discharged from service in 
1971.  He indicated that he had had no other noise exposure, 
but for his period of service in the artillery.  

At his March 2007 hearing, the veteran reiterated his in-
service experiences with the artillery and described 
significant acoustic trauma.  He also testified that he had 
had no noise exposure since service, as he had worked in an 
office environment since that time.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the 
requirements of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


Analysis

The veteran seeks service connection for hearing loss.  He 
argues that he developed this condition as a result of noise 
exposure during his period of active service.

As set forth above, the veteran's service medical records are 
entirely negative for complaints or findings of hearing loss.  
Indeed, audiometric tests conducted in January 1969 and 
August 1969 both showed that the veteran's hearing acuity was 
within normal limits.  Moreover, both occasions, the veteran 
specifically denied a history of hearing loss.  

Similarly, at his October 1971 military separation medical 
examination, the veteran's ears were normal on clinical 
evaluation and audiometric testing again showed normal 
hearing acuity.  

Not only are the veteran's service medical records negative 
for notations of hearing loss, the post-service medical 
evidence contains no findings of hearing loss for many years 
after service.  Indeed, the record on appeal is negative for 
medical evidence of a diagnosis of hearing loss until August 
2004, approximately 33 years after service separation.  

The Board has considered that the veteran has recently 
claimed that he has experienced hearing loss since service.  
See, e.g., February 2006 notice of disagreement.  The Board 
takes notice of some inconsistencies in the veteran's 
statements.  For example, at his February 2005 VA medical 
examination, the veteran reported that his hearing loss had 
begun only five to six years prior.  

Regardless of the inconsistencies in the veteran's 
recollections regarding the onset of his current hearing 
loss, in Savage v. Gober, 10 Vet. App. 488 (1997), the Court 
noted that while the concept of continuity of symptomatology 
focuses on continuity of symptoms, not treatment, in a merits 
context, the lack of evidence of treatment may bear upon the 
credibility of the evidence of continuity.  The record here 
discloses a span of approximately 33 years without any 
clinical evidence to support the veteran's recent assertion 
of a continuity of hearing loss symptomatology since service.  
The fact that the contemporaneous records do not provide 
subjective or objective evidence that supports any recent 
contention that the veteran experienced continuous 
symptomatology since service injury is highly probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991).  Thus, the Board finds that the 
contemporaneous records are entitled to more probative weight 
than the recollections of the veteran of events which 
occurred decades previously.  See Curry v. Brown, 7 Vet. App. 
59, 68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran); see also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

Based on the evidence set forth above, the Board finds that 
the veteran's hearing loss was not present in service or for 
many years thereafter.  Nonetheless, even if a veteran does 
not have hearing loss during the time of active duty, such 
does not prohibit service connection.  Hensley, 5 Vet. App. 
at 159-60.  Rather, service connection may still be 
established if a veteran currently satisfies the criteria of 
38 C.F.R. § 3.385, and the evidence links current hearing 
loss with service.  Id. at 158.  See also 38 C.F.R. § 
3.303(d).

In that regard, the evidence of record clearly establishes 
that the veteran has a current hearing loss disability, as 
defined by 3.385.  Moreover, he has provided testimony of 
acoustic trauma during service.  As noted, however, that an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  Thus, the Board has carefully reviewed the record 
for evidence showing that the veteran's current hearing loss, 
first shown many years after service, is the result of 
acoustic trauma sustained during the veteran's service.  

Clearly, in this case, conflicting evidence has been provided 
regarding the etiology of the veteran's current hearing loss.  
The Court has held that it is the responsibility of the Board 
to determine the probative weight to be ascribed as among 
multiple medical opinions in a case.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  In determining the probative 
weight to be assigned to these medical opinions, the Board 
must consider factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this case, the veteran has submitted an August 2004 letter 
from his private physician who indicated that it was his 
opinion that the veteran's current hearing loss was due to 
that in-service noise exposure.  The physician indicated that 
he had reached this opinion because the veteran claimed that 
his only significant noise exposure was in the military.  

On the other hand, the record contains a February 2005 VA 
medical opinion to the effect that the veteran's current 
hearing loss is not the result of his active service.  The 
examiner explained that audiometric testing conducted 
throughout the veteran's period of active service 
consistently showed normal hearing acuity.  

After carefully considering these medical opinions in the 
context of the entire record, the Board finds that the VA 
medical opinion outweighs the opinion of the veteran's 
private physician.  While both medical professionals who 
provided medical opinions in this case are clearly qualified 
to do so, the VA examiner had access to the veteran's entire 
claims folder, including the veteran's service medical 
records.  This factor alone makes the VA medical opinion far 
more probative, in the judgment of the Board.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  As noted, the veteran's 
claims folder included his service medical records, which 
critically included three audiometric examinations conducted 
during service, which all showed normal hearing acuity.  This 
evidence was significant enough, in the eyes of the examiner, 
to conclude that the veteran's hearing loss was not incurred 
in service, despite his conclusion that tinnitus was as 
likely as not incurred in service, at least in part.  

The Board has considered the contentions of the veteran 
regarding the etiology of his hearing loss.  As the record 
does not establish that he possesses a recognized degree of 
medical knowledge, however, the veteran lacks the competency 
to provide evidence that requires specialized knowledge, 
skill, experience, training or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In summary, the Board finds that absent a showing of hearing 
loss in service or for many years thereafter, and in light of 
the most probative evidence which shows that the veteran's 
current hearing loss is not causally related to his active 
service, the preponderance of the evidence is against the 
claim of service connection for hearing loss.  The benefit of 
the doubt doctrine is therefore not for application.  38 
U.S.C. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55 
(1990).
ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

The veteran also seeks service connection for degenerative 
joint disease of the left middle finger.  He contends that 
such condition was incurred as a result of an injury he 
sustained in service while training with a pugil stick.  

The record on appeal shows that at his January 1969 military 
preinduction medical examination, the veteran reported a 
history of a pre-service fracture to his left middle finger, 
which he sustained while working in construction.  
Examination showed that the veteran was unable to flex the 
proximal interphalangeal (PIP) and distal interphalangeal 
(DIP) joints of the left middle finger past 30 degrees.  The 
finger was nontender.  The examiner concluded that the 
condition was not considered disqualifying.  

Service medical records show that in June 1969, the veteran 
sought treatment for an injury to the index finger of the 
left hand, which he indicated had been incurred while using a 
pugil stick.  Examination showed a swollen left index finger.  
No complaints or abnormalities pertaining to the third middle 
finger were recorded.  

The record on appeal, however, also contains a June 1969 
consultation sheet requesting an appointment in the 
orthopedic clinic.  The reason for the request was noted to 
be "old versus new fracture middle finger, left hand, 
deformity of joint," which was apparently shown on an X-ray 
study.  It does not appear that such orthopedic consultation 
was conducted, however.  

The remaining service medical records are negative for 
complaints or abnormalities pertaining to the left hand.  At 
his October 1971 military separation medical examination, the 
veteran's upper extremities were noted to be normal.

In October 2004, the veteran submitted a claim of service 
connection for damage to the middle finger on the left hand.  
He indicated that he had been injured by a pugil stick during 
basic training.  The veteran indicated that he still 
experienced pain and a tingling sensation in his finger and 
had limited use of it.  

In connection with his claim, the veteran was afforded a VA 
medical examination in February 2005.  He reported that he 
was hit in the third digit of the left hand with a pugil 
stick during service.  Since that time, he claimed that he 
had had pain, stiffness, and dysfunction, which he had tried 
to adjust to.  The veteran made no mention of his pre-service 
left third finger injury during the examination.  Examination 
showed incomplete flexion of the PIP and DIP joints, and as a 
unit, the left hand didn't function as well.  X-ray studies 
showed severe degenerative change in the DIP joint of the 
left third digit.  The conclusion was that the veteran had 
sustained an injury to the third digit of the left hand in a 
pugil stick drill, resulting in pain and dysfunction.  The 
diagnosis was severe degenerative joint disease PIP joint, 
third finger, left hand.  However, the examiner did not have 
access to the veteran's claims folder in reaching his 
diagnosis.  

At his March 2007 Board hearing, the veteran testified that, 
despite service medical records showing an injury to his left 
index finger, it was his recollection that his left third 
finger had been injured in the pugil stick incident, not his 
index finger.  He claimed that he had no recollection of ever 
having injured his left index finger, including during 
service.  

Under applicable criteria, service connection may be granted 
for disability resulting from personal injury suffered or 
disease contracted in the line of duty or for aggravation of 
a pre-existing injury or disease in the line of duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2006).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 
C.F.R. § 3.304 (2006).

In this case, as set forth above, a pre-service fracture of 
the left third (or middle) finger was noted at the time of 
the veteran's military induction medical examination.  Thus, 
the presumption of sound condition at service entrance does 
not attach in this case.  See Crowe v. Brown, 7 Vet. App. 
238, 245 (1994); 38 C.F.R. § 3.304 (2006).

Therefore, the question to be answered in this case is 
whether the veteran's preexisting left third finger 
disability was aggravated during service.  A preexisting 
injury or disease will be considered to have been aggravated 
during service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened.  Id.; see 
also Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing 
Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Based on the nature of the veteran's claim and the evidence 
currently of record, the Board finds that a medical opinion 
is necessary.  38 C.F.R. § 3.159(c)(4).  While the veteran 
was afforded a VA medical examination in February 2005, he 
failed to mention his pre-service left third finger fracture 
in reporting his medical history.  Moreover, the examiner did 
not have access to the veteran's claims folder, including his 
service medical records, in rendering his opinion.  As noted, 
the service medical records show an injury to the left index 
finger, and do not clearly indicate trauma to the left third 
finger.  Thus, the February 2005 medical opinion is of 
limited probative value.  A medical opinion can be no better 
than the facts alleged by the veteran; an opinion based on an 
inaccurate or incomplete factual premise has no probative 
value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 
5 Vet. App. 179, 180 (1993).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The veteran should then be afforded a 
VA medical examination for the purposes 
of determining the etiology of his 
current degenerative joint disease of the 
left middle (third) finger.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  After examining the veteran 
and reviewing the claims folder, the 
examiner should provide an opinion, with 
supporting rationale, as to the etiology 
of the veteran's current degenerative 
joint disease of the left middle finger, 
including whether it is at least as 
likely as not that the veteran's pre-
existing left third finger disability was 
aggravated during service, beyond any 
natural progress.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  

Aggravation of a pre-existing disability 
refers to an identifiable, incremental, 
permanent worsening of the underlying 
condition, as contrasted to temporary or 
intermittent flare-ups of symptomatology.

2.  After completion of any additional 
development deemed necessary, the RO 
should readjudicate the claim, 
considering all the evidence of record.  
If the benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and an opportunity to respond.

The case should then be returned to the Board, in accordance 
with applicable procedures.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


